Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on January 3, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 8-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitrovic et al. (“Review of SiGe HBTs on SOI” - 2005).

Regarding Claim 1, Mitrovic et al. discloses   a structure for a heterojunction bipolar transistor, the structure comprising: 			a semiconductor layer including a cavity (Pages 1563-1564; Fig. 11);		
Regarding Claim 2, Mitrovic et al., as applied to claim 1, discloses the structure further comprising:									a contact laterally positioned between the first terminal and the second terminal, the contact coupled to a portion of the base layer and to the portion of the semiconductor layer (Pages 1563-1564; Fig. 11 –  P++ doped polysilicon contact together with the metal contact to the base could be considered as the contact;  it is clear from the Fig. 11 that the contact is at least partially positioned between the first terminal and the second terminal).
Regarding Claim 3, Mitrovic et al., as applied to claim 2, discloses the structure wherein the contact directly contacts the portion of the base layer and the portion of the semiconductor layer (Pages 1563-1564; Fig. 11).
Regarding Claim 4, Mitrovic et al., as applied to claim 2, discloses the structure wherein the portion of the base layer and the portion of the semiconductor layer intersect at an interface beneath the contact (Pages 1563-1564; Fig. 11).
Regarding Claim 5, Mitrovic et al., as applied to claim 2, discloses the structure further comprising: a first sidewall spacer laterally positioned between the contact and the first terminal; and a second sidewall spacer laterally positioned between the contact and the second terminal (Pages 1563-1564; Fig. 11).
Regarding Claim 8, Mitrovic et al., as applied to claim 5, discloses the structure wherein the portion of the base layer includes a first surface beneath the contact, the portion of the semiconductor layer includes a second surface beneath the contact, the first sidewall spacer extends beyond the first surface, and the second sidewall spacer extends beyond the second surface (Fig. 11).
Regarding Claim 9, Mitrovic et al., as applied to claim 8, discloses the structure wherein the first surface is substantially coplanar with the second surface (Fig. 11).
Regarding Claim 10, Mitrovic et al., as applied to claim 2, discloses the structure wherein the semiconductor layer is positioned on a dielectric layer, and further comprising (Pages 1563-1564; Fig. 11 – SOI substrate);							a first shallow trench isolation region extending through the semiconductor layer to the 
Regarding Claim 11, Mitrovic et al., as applied to claim 10, discloses the structure wherein the semiconductor layer and the base layer are laterally positioned between the first shallow trench isolation region and the second shallow trench isolation region (Pages 1563-1564; Fig. 11).
Regarding Claim 12, Mitrovic et al., as applied to claim 1, discloses the structure wherein the first terminal is an emitter of the heterojunction bipolar transistor, and the second terminal is a collector of the heterojunction bipolar transistor (Pages 1563-1564; Fig. 11 – see rejection of claim 1). 
Regarding Claim 13, Mitrovic et al., as applied to claim 1, discloses the structure wherein the first terminal is a collector of the heterojunction bipolar transistor, and the second terminal is an emitter of the heterojunction bipolar transistor (Pages 1563-1564; Fig. 11 – see rejection of claim 1).
Regarding Claim 14, Mitrovic et al., as applied to claim 1, discloses the structure wherein the base layer is comprised of a material that forms a heterojunction with the first terminal (Pages 1563-1564; Fig. 11).
Regarding Claim 16, Mitrovic et al. discloses a method of forming a structure for a heterojunction bipolar transistor, the method comprising:	forming a first cavity in a semiconductor layer (Pages 1563-1564; Fig. 11); 		forming a base layer in the first cavity (Pages 1563-1564; Fig. 11 – a SiGe base layer); 	forming a first terminal coupled to the base layer  (Pages 1563-1564; Fig. 11- the N-type silicon emitter together with the highly doped N+ poly-emitter contact (positioned between the P-type base and the emitter metal contact) could be considered as the first terminal (alternatively, the N++-type collector contact plus some thickness of the N-type semiconductor layer just beneath it together could be considered as the first terminal); and 					forming a second terminal coupled to a portion of the semiconductor layer, wherein the second terminal is laterally spaced from the first terminal  (Pages 1563-1564; Fig. 11 – the N++-type collector contact plus some thickness of the N-type semiconductor layer just beneath it together could be considered as the second terminal (alternatively, the N-type silicon emitter together with the highly doped N+ poly-emitter contact (positioned between the P-type base and the emitter metal contact) could be considered as the second terminal), and the portion of the semiconductor layer is laterally positioned between the second terminal and the base layer (Pages 1563-1564; Fig. 11).
Regarding Claim 17, Mitrovic et al., as applied to claim 16, discloses the method further comprising:								
Regarding Claim 18, Mitrovic et al., as applied to claim 17, discloses the method wherein the contact directly contacts the portion of the base layer and the portion of the semiconductor layer (Pages 1563-1564; Fig. 11).
Regarding Claim 19, Mitrovic et al., as applied to claim 17, discloses the method wherein the portion of the base layer and the portion of the semiconductor layer intersect at an interface beneath the contact (Pages 1563-1564; Fig. 11).
Regarding Claim 20, Mitrovic et al., as applied to claim 17, discloses the method wherein forming the contact laterally positioned between the first terminal and the second terminal comprises:									removing a dummy structure from between a first sidewall spacer and a second sidewall spacer to define a second cavity (Fig. 11 – whatever has been removed to form the first sidewall spacer and the second sidewall spacer (Fig. 11(c)) could be considered as the dummy structure),	wherein the contact is formed in the second cavity (Fig. 11(d)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 15 is rejected under 35 U.S.C. 103 as obvious over Mitrovic et al. (“Review of SiGe HBTs on SOI” - 2005).

Regarding Claim 15, Mitrovic et al., as applied to claim 1, discloses the structure further comprising: a dielectric layer, wherein the semiconductor layer includes a top surface, the semiconductor layer is positioned on the dielectric layer, and the cavity extends from the top surface of the semiconductor layer toward the dielectric layer (Pages 1563-1564; Mitrovic et al. is silent regarding							        the cavity extends only partially through the semiconductor layer (it is understood that the depth of the cavity will possibly influence some of the device characteristics such as capacitance and the speed of the device, resistance etc.).									Mitrovic et al. discloses the claimed invention except for the structure further comprising: the cavity extends only partially through the semiconductor layer. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the structure further comprising: the cavity extends only partially through the semiconductor layer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 6 & 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

02/25/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812